         Case 1:18-cv-01701-ELH Document 21-2 Filed 08/29/19 Page 1 of 22

                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MARYLAND


                                               *

    TAIWO OKUSAMI, M.D.                        *

             Plaintiff,                        *

                  v.                           *        Case No. 1:18-cv-01701-ELH

MARYLAND DEPARTMENT OF HEALTH *
    AND MENTAL HYGIENE
                              *
         Defendant.
                              *

*    *        *           *       *     *      *         *      *     *     *        *   *




                                            Expert Report

                                                   of

                       Robert W. Carter, MS, CPA/CFF, CVA, CFE, CEPA




                                                                        ______----- ----_--______
                                               ___________________________________________
                                               Robert W. Carter, MS, CPA/CFF, CVA, CFE, CEPA
                                                                                August 30, 2019
         Case 1:18-cv-01701-ELH Document 21-2 Filed 08/29/19 Page 2 of 22

            Expert Report of Robert W. Carter, MS, CPA/CFF, CVA, CFE, CEPA

I, Robert W. Carter, a Partner with Hertzbach & Company, P.A., a regional accounting, business
and litigation-consulting firm, am a Certified Public Accountant (Maryland), a Certified Valuation
Analyst, a Certified Fraud Examiner, a Certified Exit Planning Advisor and am Certified in
Financial Forensics. My professional memberships include the American Institute of Certified
Public Accountants, Maryland Association of Certified Public Accountants, National Association of
Certified Valuators and Analysts, the Association of Certified Fraud Examiners, and the Exit
Planning Institute. I have been qualified to testify as an expert witness by report or trial testimony in
various courts in the State of Maryland. My resume is attached as Attachment A. My fee for this
engagement is $345.00 per hour. Neither I nor Hertzbach & Company, P.A. have any present or
prospective future interests in the entities and/or individuals that are the subject of this report, and
my fees are not contingent upon the offering of any opinions.

                                       Anticipated Testimony

If called as an expert witness in this action, I will testify that the present value of the damages for
lost income and benefits (“Compensation”) incurred by Dr. Taiwo Okusami (”Plaintiff”) is a
maximum of $1,311,721 if it is determined that his Personal Services Contract (the “Contract”) was
improperly terminated by the Defendant, Maryland Department of Health and Hygiene (“MDHH”
or the “Company”) and the alleged improper termination was the direct and substantial cause of his
lost income and benefits. Of the maximum damage amount of $1,311,721, past damages total
$663,892 and future damages total $647,829. I hold this opinion to a reasonable degree of
professional certainty.

                                               Overview

Based on the Complaint, my understanding of the background facts are as follows. Effective
November 1, 2016, Dr. Okusami’s Personal Services Contract was improperly terminated. The
Contract, which was between the Plaintiff and the Defendant, stated that his employment as a Staff
Psychiatrist was for the period July 1, 2016 to June 30, 2017. During Dr. Okusami’s last two (2)
contract years (2014-2016) at MDHH, his earning potential was $245,440 ($118 per hour) each
year. The 2016-2017 contract stated that the hourly rate was $120. As in other years, assuming he
worked full time, 2,080 hours, the total contract price would be $249,600. Additionally, Dr.
Okusami received benefits consisting of medical, dental and life insurance. These benefits are not
included in the damage calculation at this time. In the current contract and as a Staff Psychiatrist
(Physician, Clinical Specialist), he was to evaluate and treat patients with various mental illnesses
until June 30, 2017 at which time the contract would end.

In 2015, Dr. Okusami was harassed and subjected to a retaliatory and hostile work environment by
his immediate supervisor, David Millis, M.D., and the CEO of the company, John Cullen. On
several occasions they specifically told Dr. Okusami to stop performing and documenting his
examinations with his truthful and honest medical opinions because they often conflicted with the
medical opinions of the Company evaluators. Dr. Millis and Mr. Cullen stated that it was a MDHH
policy that limits Dr. Okusami’s functions. He objected to their order to stop performing his work
and requested that they provide documentation for the Company’s policy as the authority restricting
his practice of Psychiatry. No such policy was provided. From March 2016 until November 2016,
Dr. Millis and Mr. Cullen would tell Dr. Okusami that staff members were complaining about him.
They also told staff members who worked with Dr. Okusami to ignore his requests to set up after
                                                   1
         Case 1:18-cv-01701-ELH Document 21-2 Filed 08/29/19 Page 3 of 22

care services and to ignore his instructions for the use of physical and chemical restraints. There
were other instances similar to the ones just mentioned, and the Defendant and its staff did not
support the requests of Dr. Okusami’s patients. In a meeting held on October 4, 2016 with four (4)
other members of the forensic medical evaluation team, Mr. Cullen threatened the Plaintiffs
employment status because he was going against the hospital’s positions on various medical issues.

In a meeting on October 17, 2016, Mr. Cullen demanded that Dr. Okusami resign and the response
from Dr. Okusami was that he had no intention of resigning since he had done nothing wrong. Mr.
Cullen told him that he could be terminated for no reason since he (Dr. Okusami) was an at-will
employee. Dr. Okusami received a letter that same day from Mr. Cullen stating that the Personal
Services Contract for the current period was terminated effective November 1, 2016.

                                 Approach to Damage Calculation

The following analysis describes my calculation of the maximum lost income and benefits sustained
by Dr. Okusami, due to his termination, if it is determined that he was terminated improperly. My
calculations are based on the "before and after" method of determining lost Compensation. I
calculated Dr. Okusami’s total Compensation as though he had not been terminated by MDHH (the
"before-incident" Compensation through Dr. Okusami’s retirement date that he expected which was
February 24, 2022 (age of 75) and then present valued the annual amounts using a risk-free rate. I
then calculated his compensation projected to be received after he was terminated (the "after-
incident") Compensation until age 75. I then present valued these annual amounts using a risk-free
rate. Next, I calculated the difference between the "before-incident" and "after-incident"
Compensation to determine Dr. Okusami’s total damages.

Some of the key facts, assumptions, and basic calculation components are presented in Schedule 1
of this report. Schedule 2 details Dr. Okusami’s historical and projected income and benefits for his
“before-incident” Compensation and Schedule 3 details Dr. Okusami’s historical and projected
income and benefits for his “after-incident” Compensation. Dr. Okusami did receive worker’s
compensation in 2016 and 2017 in the amounts of $2,150 and $9,030, respectively and my
calculation considers these amounts. Schedule 4 shows the difference between the present values
of the “before-incident” and “after-incident” income and benefits. This schedule also differentiates
the total damages by “past” damages which are damages from inception to the calculation date of
this report which is August 31, 2019. The “future” damages are defined as those damages that are
incurred from September 1, 2019 to February 24, 2022, the retirement date. I also determined
cumulative damages annually which is shown on Schedule 5 which further details “past” and
“future” damages for each year on a cumulative basis.

                                             Conclusion

If called as an expert witness in this action, I will testify that the present value of the damages for
lost income and benefits (“Compensation”) incurred by Dr. Taiwo Okusami is a maximum of
$1,311,721 if it is determined that his Personal Services Contract was improperly terminated by the
Defendant, Maryland Department of Health and Hygiene and the alleged improper termination was
the direct and substantial cause of his lost income and benefits. Of the maximum damage amount
of $1,311,721, past damages total $663,892 and future damages total $647,829. I hold this opinion
to a reasonable degree of professional certainty.


                                                  2
         Case 1:18-cv-01701-ELH Document 21-2 Filed 08/29/19 Page 4 of 22


                                      Documents Reviewed

In preparing this report, the following documents and information have been considered:

   1.   Complaint.
   2.   Federal Court Complaint cover sheet.
   3.   W-2’s, unemployment tax documents and social security statements.
   4.   Personal Service Contracts.
   5.   Risk Free Treasury Rates as of August 27, 2019.
   6.   Hugh Richards, Life And Worklife Expectancies, Table 4, P.159, Second Edition, Copyright
        2010, Published by Lawyers and Judges Publishing Company, Inc.




                                                3
         Case 1:18-cv-01701-ELH Document 21-2 Filed 08/29/19 Page 5 of 22

                                 Reservation of Right to Amend

In the event additional documents and/or other discovery material are made available to me after the
submission of this report, I respectfully reserve the right to amend this report, as appropriate.


                                       Rebuttal Testimony

In addition to the substance of the foregoing discussion, my testimony may also include additional
rebuttal testimony, if necessary.


                                             Exhibits

Selected information from this report may be incorporated in demonstrative exhibits for purposes of
illuminating testimony.


                                        Use of this Report

This report has been prepared for the specific purpose of the above-captioned case. It is not to be
copied or made available to any person not involved in this case without the express written consent
of Hertzbach & Company, P.A.




                                                 4
Case 1:18-cv-01701-ELH Document 21-2 Filed 08/29/19 Page 6 of 22




                     ATTACHMENT A


                          RESUME




                               5
         Case 1:18-cv-01701-ELH Document 21-2 Filed 08/29/19 Page 7 of 22




                      ROBERT W. CARTER, MS, CPA/CFF, CVA, CFE, CEPA

                                    Hertzbach & Company, P.A.
                                   800 Red Brook Blvd., Suite 300
                                   Owings Mills, Maryland 21117
                                  (410) 363‐3200 / (800) 899‐3633
                                      rcarter@hertzbach.com


                                   AREAS OF CONCENTRATION

             • Individual Damages       • Business Valuations       • Forensic Accounting
             • Business Lost Profits    • Mergers & Acquisitions    • Stockholder Disputes
             • Marital Dissolutions     • Litigation Consulting     • Construction Claims
             • Exit Planning            • Value Growth Advisory     • Fraud Investigations

One of the region’s largest CPA and business consulting firms, Hertzbach & Company, P.A. provides
comprehensive business services to clients in construction, manufacturing, real estate, distribution,
retail, computer services and other industries throughout Maryland, Pennsylvania, Delaware, Virginia
and the District of Columbia. Areas of responsibility include:

      Business valuation consulting for a diverse clientele in numerous industries for estate and gift
       tax, ESOP’s, divorce, stockholder actions, mergers & acquisitions, buy‐sell agreements, and
       other purposes. Work includes planning, client interviews, industry and economic research,
       financial analysis, determination of value, report writing and review.

      Litigation consulting and expert witness services in arbitration, mediation, collaborative and
       litigation contexts. Work includes writing expert witness reports, supporting counsel in the
       development of interrogatories and document requests, reviewing opposing expert reports,
       assisting with cross examination of opposing experts and providing expert testimony.

      Forensic accounting/fraud investigation services for marital dissolution and asset dissipation
       matters, employee embezzlements and other white‐collar crimes, litigation support, and the
       development of fraud prevention and internal control procedures. Work includes planning the
       investigation, interviewing and information gathering, analyzing relevant information, and
       preparing a report of findings.




                                                  6
         Case 1:18-cv-01701-ELH Document 21-2 Filed 08/29/19 Page 8 of 22

      Exit planning/value growth advisory services for business owners transitioning from the role
       of owner into the next stage of their lives. These services focus on maximizing business value as
       well as preparing the owner both personally and financially to successfully transfer their
       business. Work includes preparing business valuations, performing business assessments,
       developing de‐risking and value creation action plans, developing solutions for personal and
       financial needs, and exit options analysis.

                                     PROFESSIONAL EXPERIENCE

2007 ‐ Present        Partner, Business Valuation and Litigation Consulting Group
                      Staff‐Manager (2007‐2018)
                      Hertzbach & Company, P.A. (Member BDO Alliance USA)

2015 ‐ Present        Adjunct Instructor, Graduate Forensic Accounting Program
                      Stevenson University (formerly Villa Julie College)

2018 ‐ Present        Adjunct Professor, Forensic Accounting Program
                      University of Baltimore Merrick School of Business

                                     CERTIFICATIONS/TRAINING

2008                  Certified Valuation Analyst
                      National Association of Certified Valuators and Analysts

2012                  Certified Public Accountant
                      State of Maryland

2013                  Certified Fraud Examiner
                      Association of Certified Fraud Examiners

2016                  Certified Exit Planning Advisor
                      Exit Planning Institute

2016                  Collaborative Training
                      Maryland Collaborative Practice Council

2018                  Certified in Financial Forensics
                      American of Institute of Certified Public Accountants

                                        FORMAL EDUCATION

2008                  Bachelor of Science, Business Administration
                      Stevenson University (formerly Villa Julie College)

2015                  Master of Science, Accounting and Business Advisory Services
                      University of Baltimore Merrick School of Business



                                                    7
      Case 1:18-cv-01701-ELH Document 21-2 Filed 08/29/19 Page 9 of 22

                                 PROFESSIONAL AFFILIATIONS

                            Member, The ESOP Association
                   Member, National Center for Employee Ownership
                    Member, Howard County Estate Planning Council
           Member, Emerging Professionals Committee, Exit Planning Exchange
                  Member, Maryland Chapter of Exit Planning Exchange
            Member, National Association of Certified Valuators and Analysts
   Member, Maryland/DC Chapter of National Association of Certified Valuators and Analysts
              Member, American of Institute of Certified Public Accountants
              Member, Maryland Association of Certified Public Accountants
                    Member, Association of Certified Fraud Examiners


                               COMMITTEES & ASSOCIATIONS

                           Presenter, Maryland Construction Network
                          Presenter, M&T Bank and First National Bank
                           Presenter, Maryland Association for Justice
                        Presenter, Howard County Chamber of Commerce
                Guest Lecturer, University of Baltimore Merrick School of Business
                      Guest Lecturer, University of Baltimore School of Law
                              Instructor, National Business Institute
  Presenter, Maryland/DC Chapter of National Association of Certified Valuators and Analysts
                            Contributing Writer, CPA Practice Advisor
                              Contributing Writer, The Daily Record
             Contributing Writer, University of Baltimore School of Law, Law Review
                        Contributing Writer, Maryland Family Law Update
                         Contributing Writer, National Business Institute
      Chairman, Forensic and Valuation Services Committee, Maryland Association of CPAs
 Vice Chair, Valuation Standards Board, National Association of Certified Valuators and Analysts
Past President, Maryland/DC Chapter of National Association of Certified Valuators and Analysts
                    Board Member, Stevenson University Alumni Association
                  Member, Accounting Advisory Board, University of Baltimore
               Member, Advisory Council, Association of Certified Fraud Examiners
        Former Member, Finance Committee, State of Maryland Chamber of Commerce

                                   AWARDS AND HONORS

         2019 “Five Star Professional” by Five Star Professional and Baltimore Magazine
  2018 “FVS Standing Ovation Award” by the American Institute of Certified Public Accountants
2017/2018 “State Chapter Presidents’ Leadership Award” by the National Association of Certified
                                      Valuators and Analysts
                    2016 Awarded “40 Under Forty” by CPA Practice Advisor
 2016 Awarded “40 Under Forty” by the National Association of Certified Valuators and Analysts
 2015 Awarded Maryland’s “Top 10 Public Accounting Professional Rising Stars” by the National
                          Academy of Public Accounting Professionals
  2015 Awarded “Maryland’s Finest” designation by the Cystic Fibrosis Foundation of Maryland
     2014 CFA Institute Baltimore/Washington Regional Equity Research Challenge Winner
                                               8
        Case 1:18-cv-01701-ELH Document 21-2 Filed 08/29/19 Page 10 of 22

                                          COURSES TAUGHT

                   Business Interruption Opportunities, 2.0 hour seminar, January 18, 2019
  Common Business Interruption Coverage Terms & Contract Language, 2.0 hour seminar, January 15, 2019
 Collaborative Divorce: How is it Different and Why Should I Care?, 2.0 hour seminar, October 26, 2018
        First National Bank, Business Succession Planning, 1.0 hour seminar, September 26, 2018
Maryland Construction Network, Transitioning Your Construction Business: What Owners Need to Know,
                                   1.0 hour seminar, September 20, 2018
   Maryland Association for Justice Family Law Panel: How Financial Experts Can Help You Help Your
                           Divorce Clients, 1.0 hour seminar, November 17, 2017
                  Business Valuations – The Basics, 2.0 hour seminar, November 16, 2017
 UB Law Financial Foundations for Family Lawyers Course Guest Lecturer: Business Valuation Issues, 3.0
                                     hour seminar, November 15, 2017
UB Law Litigation Process Course, Guest Lecturer: Mock Deposition and How to Utilize Financial Experts,
                                    3.0 hour seminar, November 8, 2017
Valuation Topics Attorneys Need to Know to Effectively Serve Their Clients, 2.0 hour seminar, October 5,
                                                     2017
 Small Business Seminar ‐ Passing the Baton: Preparing for the Next Phase of Life and Business, 2.0 hour
                                           seminar, May 10, 2017
        An Attorney’s Guide to Reading Tax Returns and Financial Statements, 2.0 hour seminar,
                                                 May 9, 2017
        Advanced Family Law: Navigating Complex Asset Cases, 1.0 hour seminar, April 27, 2017
  Potential Changes to IRS Valuations: Proposed IRC 2704 Regulations, 1.0 hour seminar, December 16,
                                                     2016
        An Attorney’s Guide to Reading Tax Returns and Financial Statements, 1.0 hour seminar,
                                             November 15, 2016
 Use of LLCs in Asset Protection and Estate Planning: Transferring LLC Interests During Life and at Estate
                           Administration, 0.5 hour seminar, November 4, 2016
Use of LLCs in Asset Protection and Estate Planning: Potential Changes in Estate Planning for IRC §2704,
                                    0.5 hour seminar, November 4, 2016
   Use of LLCs in Asset Protection and Estate Planning: Initial Client Considerations, 0.5 hour seminar,
                                              November 4, 2016
      Stevenson University Panel Series: Forensic Career Fair, 1.5 hour seminar, October 25, 2016
              Introduction to Internal Fraud Concepts, 1.0 hour seminar, September 22, 2016
        The New Challenges in Trust and Estate Valuation, 1.5 hour seminar, September 20, 2016
                    Hot Topics in ESOP Valuations, 1.0 hour seminar, December 29, 2015
           Occupational Fraud Detection and Responses, 1.0 hour seminar, December 22, 2014
                              Case Law Update, 1.5 hour seminar, July 18, 2014
Helping Your Client Buy or Sell a Small‐to‐Medium Sized Business: Business Valuation Methods, 1.0 hour
                                           seminar, June 20, 2014
     Helping Your Client Buy or Sell a Small‐to‐Medium Sized Business: Tax Saving Strategies During
                                Acquisitions, 1.0 hour seminar, June 20, 2014
                    Estimating the Cost of Capital, 1.0 hour seminar, December 13, 2013
                 Introduction to Business Valuation, 1.0 hour seminar, November 15, 2011
        Business Valuation, Forensics, and Litigation Support, 1.0 hour seminar, August 31, 2011
                      Use of the Market Approach, 2.0 hour seminar, January 30, 2010
          Uses and Applicability of the Black‐Scholes Formula, 1.0 hour seminar, August 3, 2009
                    Discount for Lack of Marketability, 1.0 hour seminar, August 3, 2009

                                                   9
Case 1:18-cv-01701-ELH Document 21-2 Filed 08/29/19 Page 11 of 22




                     ATTACHMENT B


            DEPOSITIONS AND TESTIMONY




                               10
       Case 1:18-cv-01701-ELH Document 21-2 Filed 08/29/19 Page 12 of 22


                         ROBERT W. CARTER
                 DEPOSITIONS AND EXPERT TESTIMONY


2019       Charles Neuenberger v. Blanche Neuenberger
           Circuit Court for Anne Arundel County, Maryland

2019       Michelle Hofmann v. William Hofmann, II
           Circuit Court for Anne Arundel County, Maryland

2019       Organic Farmacy Management, LLC v. Four Green Fields, LLC, et. al.
           Circuit Court for Kent County, Maryland

2019       Kevin Blackburn v. Heather Blackburn
           Circuit Court for Harford County, Maryland

2019       Debra Riveiro v. Victor Coates, D.P.M.
           Circuit Court for Prince William County, Virginia

2019       Credit Bureau Strategy Consulting, LLC v. Bridgeforce, Inc.
           Circuit Court for Worcester County, Maryland

2019       OT, LLC et. al. v. Harford County, MD et. al.
           United States District Court for the District of Maryland (Northern Division)

2018       Hitesh Amin, M.D. v. Medstar Southern Maryland Hospital Center, et. al.
           Circuit Court for Howard County, Maryland

2018       Lisa K. Lane v. John C. Lane, Jr.
           Circuit Court for Anne Arundel County, Maryland

2018       Jeremy S. Snow v. Lisa J. Renfro
           Circuit Court for Anne Arundel County, Maryland

2018       George P. Maloney v. India K. Sutherland
           Circuit Court for Anne Arundel County, Maryland

2018       Maryland Hauling & Recovery, LLC v. Anytimelabor Baltimore, LLC
           Circuit Court for Baltimore County, Maryland

2018       Stephen D. Golding v. Terri J. Golding
           Circuit Court for Baltimore County, Maryland

2017       Donald J. Easley v. Jacqueline M. Easley
           Circuit Court for Howard County, Maryland

2017       Dhillon Industries, Inc. v. Eastover Plaza Improvements, LLC

                                             11
       Case 1:18-cv-01701-ELH Document 21-2 Filed 08/29/19 Page 13 of 22

           Circuit Court for Prince George’s County, Maryland

2017       James K. Skipper, III v. John F. Skipper, et. al.
           Circuit Court for Howard County, Maryland

2016       Parking and Security Systems, LLC v. Kauffman and Forman, P.A. et. al
           Circuit Court for Baltimore City, Maryland

2015       Iman Salkini v. Jay Salkini
           Circuit Court for Howard County, Maryland

2014       Janet L. Scherch v. Frederick Realty, Inc., et. al.
           Circuit Court for Baltimore City, Maryland

2014       Donald J. Easley v. Jacqueline M. Easley
           Circuit Court for Howard County, Maryland




                                               12
Case 1:18-cv-01701-ELH Document 21-2 Filed 08/29/19 Page 14 of 22




                     ATTACHMENT C


                      PUBLICATIONS




                               13
        Case 1:18-cv-01701-ELH Document 21-2 Filed 08/29/19 Page 15 of 22

                                      PUBLICATIONS

                     Robert W. Carter, MS, CPA/CFF, CVA, CFE, CEPA


1. BV Basics: A Business Owner’s Guide to Business Valuation, published by Robert Carter, July

   21, 2017.

2. Advanced Family Law – “Navigating Complex Asset Cases” published by National Business

   Institute, April 27, 2017.

3. Use of LLCs in Asset Protection and Estate Planning – “Initial Client Considerations” published

   by National Business Institute, November 4, 2016.

4. Use of LLCs in Asset Protection and Estate Planning – “Transferring LLC Interest During Life

   and at Estate Administration” published by National Business Institute, November 4, 2016.

5. “What to do When Necessary Information is not Provided in Divorce Proceedings” published by

   the Maryland Family Law Update, October 2016.

6. “Does the S-Corp Premium Really Exist” published by CPA Practice Advisor, August 22, 2016.

7. “What to do when you suspect employee embezzlement” published by The Daily Record, May

   5, 2016.

8. “What to know when selling your business” published by The Daily Record, March 24, 2016.

9. “Practitioner Series: Valuation 101” published by the University of Baltimore Law Review,

   November 6, 2014

10. “Practitioner Series: How to Choose Your Economic Expert” published by the University of

   Baltimore Law Review, September 15, 2014.

11. “Practitioner Series: When Should You Retain an Economic Witness?” published by the

   University of Baltimore Law Review, September 2, 2014.

12. “Business Valuation Considerations in Divorce” published by The Daily Record, August 8,

   2014.
                                                14
        Case 1:18-cv-01701-ELH Document 21-2 Filed 08/29/19 Page 16 of 22

13. “Business Valuation Considerations in Divorce” published by the Maryland Family Law

   Update, August 2014.

14. Helping Your Client Buy or Sell a Small-to-Medium Sized Business – “Business Valuation

   Methods” published by National Business Institute, June 20, 2014.

15. “How to Boost the Value of Your Business” published by The Daily Record, June 13, 2014.

16. Various Hertzbach & Company, P.A. blogs related to business valuation, forensic accounting,

   and litigation support.




                                               15
Case 1:18-cv-01701-ELH Document 21-2 Filed 08/29/19 Page 17 of 22




                     ATTACHMENT D

                        SCHEDULES




                               16
                     Case 1:18-cv-01701-ELH Document 21-2 Filed 08/29/19 Page 18 of 22

                                                  Taiwo Okusami, M.D.
                                                       Schedule 1
                                                  Data and Assumptions


Name                             Taiwo Okusami, M.D.
Incident Date                    11/1/2016                Per Complaint
Calculation Date                 8/31/2019
Race                             African American         Complaint
Gender                           Male                     Complaint
Education Level                  Doctor of Medicine       Complaint
Date of Birth                    03/15/47                 Counsel
Age at Date of Incident          69.63                    Calculated
Age at Date of Report            72.46                    Calculated
Worklife Expectancy              3.10                     Years (Hugh Richards, Life And Worklife Expectancies, Table 4,
                                                          P.159, Second Edition, Copyright 2010, Published by Lawyers and
                                                          Judges Publishing Company, Inc.)
Expected Date of Retirement      10/05/22                 Calculated
Expected Age at Retirement       75.61                    Calculated
Dr. Okusami's Retirement Plan:
 Age at Retirement               75.00                    Per Client
 Date of Retirement              02/24/22                 Per Client
Discount Rate (3-Yr)             1.4%                     3-Year U.S. Treasury Risk Free Rate as of 8/27/19




                                                          17
                Case 1:18-cv-01701-ELH Document 21-2 Filed 08/29/19 Page 19 of 22

                                                    Taiwo Okusami, M.D.
                                                        Schedule 2
                                       Projected Income and Benefits Prior To Incident

                                                                 Benefits
                                                                Received-        Total Wages                     Present
                                  Hourly Rate      Gross         Employer        and Benefits     Present         Value
      Year             Age        Assumed1         Wages 2      Social Sec 3       (D + E )     Value Factor     (F x G)     Cumulative
       A                B              C             D              E                  F             G              H            I
                                                                   6.2%                            1.4%
   12/31/2016         69.85                120       20,800                 -          20,800        1.0000        20,800       20,800
   12/31/2017         70.85                120      211,200             7,886         219,086        1.0000       219,086      239,886
   12/31/2018         71.85           120/122       251,682             7,961         259,643        1.0000       259,643      499,529
   12/31/2019         72.85                122      253,764             8,240         262,004        1.0000       262,004      761,533
   12/31/2020         73.85           122/124       255,840             8,482         264,322        0.9862       260,674    1,022,207
   12/31/2021         74.85                124      257,916             8,482         266,398        0.9726       259,099    1,281,306
   2/24/2022          75.00                124       40,837             2,532          43,369        0.9591        41,595    1,322,901

                   TOTALS                         1,292,039          43,583        1,335,622                   $ 1,322,901

                                                                                        Damages at 8/31/19 $ 675,072
                                                                                Damages from 9/1/19-2/24/22 $ 647,829
                                                                                                       Total $ 1,322,901

Notes:
[1] Personal Service Contracts w ere annual and started on July 1 and ended on June 30 of each year. The hourly rate
for Dr. Okusami changed by approximately $2 every tw o years based on the contracts so the assumption made w as
as follow s:
    $120/hr for the year 2016-2017
   $120/hr for the year 2017-2018
   $122/hr for the year 2018-2019
   $122/hr for the year 2019-2020
   $124 /hr for the year 2020-2021
    $124 /hr for the year 2021-2022
[2] For 2016, the monthly amount w as obtained from the contract. For all other years, Dr, Okusami stated he w ould
have w orked full time, 2,080 hours per year until he reached the age of 75. We w ere asked to assume that Dr.
Okusami w ould not have w orked for 8 w eeks (320 hours) due to a medical condition in 2017.
[3] Social Security benefits of 6.2% of gross w ages until the limit w as obtained.




                                                                   18
                Case 1:18-cv-01701-ELH Document 21-2 Filed 08/29/19 Page 20 of 22

                                                   Taiwo Okusami, M.D.
                                                       Schedule 3
                                       Projected Income and Benefits After Incident

                                                                             Benefits
                                                                            Received-      Total Wages                       Present
                                Hourly Rate     Gross             Un-        Employer      and Benefits     Present           Value
      Year            Age       Assumed1        Wages 2       employment3   Social Sec 4    (D + E + F)   Value Factor       (G x H)
       A               B             C            D                E            F                G             H                I
                                                                               6.2%                          1.4%
   12/31/2016        69.85              120               -        2,150               -         2,150         1.0000           2,150
   12/31/2017        70.85              120               -        9,030               -         9,030         1.0000           9,030
   12/31/2018        71.85           120/122              -            -               -              -        1.0000                  -
   12/31/2019        72.85              122               -            -               -              -        1.0000                  -
   12/31/2020        73.85           122/124              -            -               -              -        0.9862                  -
   12/31/2021        74.85              124               -            -               -              -        0.9726                  -
   2/24/2022         75.00              124               -            -               -              -        0.9591                  -

                  TOTALS                                  -       11,180               -        11,180                   $     11,180

                                                                                              Dam ages at 8/31/19 $            11,180
                                                                                      Dam ages from 9/1/19-2/24/22 $              -
                                                                                                             Total $           11,180
Notes:
[1] Contracts w ere annual and started on July 1 and ended on June 30. It appears, that hourly rate for Dr. Okusami changed every
tw o years so the assumption made w as as follow s:
    $120/hr for the year 2016-2017
   $120/hr for the year 2017-2018
   $122/hr for the year 2018-2019
   $122/hr for the year 2019-2020
   $124 /hr for the year 2020-2021
    $124 /hr for the year 2021-2022
[2] Dr. Okusami w as terminated effective November 1, 2016.
[3] Amounts for unemployment w ere obtained from tax documents from the State of Maryland.
[4] There w ere no social security benefits.




                                                                 19
          Case 1:18-cv-01701-ELH Document 21-2 Filed 08/29/19 Page 21 of 22

                                        Taiwo Okusami, M.D.
                                            Schedule 4
                              Projected Income and Benefits Differential

                                           Total Damages

Present Value of Projected Income and Benefits (But-For)                   $ 1,322,901   (See Below)

LESS: Present Value of Projected Income and Benefits (After)               $    11,180   (See Below)

Total Present Value of Projected Damages                                   $ 1,311,721




                    Past Damages From November 1, 2016 to August 31, 2019

Present Value of Projected Income and Benefits (But-For)                   $   675,072   (Schedule 2)

LESS: Present Value of Projected Income and Benefits (After)               $    11,180   (Schedule 3)

Present Value of Net Lost Income and Benefits                              $   663,892



                  Future Damages From September 1, 2019 to February 24, 2022

Present Value of Projected Income and Benefits (But-For)                   $   647,829   (Schedule 2)

LESS: Present Value of Projected Income and Benefits (After)               $         -   (Schedule 3)

Present Value of Net Lost Income and Benefits                              $   647,829




                                                  20
                                            Taiwo Okusami, M.D.
Case 1:18-cv-01701-ELH Document  21-2
                           Schedule 5 Filed 08/29/19 Page 22 of 22
                             Cumulative Projected Income and Benefits Differential


                                   November 1, 2016-December 31, 2016

        Present Value of Projected Income and Benefits (But-For)          $     20,800       (Schedule 2)
        LESS: Present Value of Projected Income and Benefits (After)      $          2,150   (Schedule 3)

        Present Value of Net Lost Income and Benefits                     $     18,650

                                             Past Damages at 12/31/16 $         18,650
                                                    Future Damages                 N/A
                                                                Total $         18,650

                                   November 1, 2016-December 31, 2017

        Present Value of Projected Income and Benefits (But-For)          $    239,886       (Schedule 2)

        LESS: Present Value of Projected Income and Benefits (After)      $     11,180       (Schedule 3)

        Present Value of Net Lost Income and Benefits                     $    228,706

                                             Past Damages at 12/31/17 $        228,706
                                                    Future Damages                 N/A
                                                                Total $        228,706

                                   November 1, 2016-December 31, 2018

        Present Value of Projected Income and Benefits (But-For)          $    499,529       (Schedule 2)
        LESS: Present Value of Projected Income and Benefits (After)      $     11,180       (Schedule 3)

        Present Value of Net Lost Income and Benefits                     $    488,349

                                             Past Damages at 12/31/18 $        488,349
                                                    Future Damages                 N/A
                                                                Total $        488,349

                                   November 1, 2016-December 31, 2019

        Present Value of Projected Income and Benefits (But-For)          $    761,533       (Schedule 2)

        LESS: Present Value of Projected Income and Benefits (After)      $     11,180       (Schedule 3)

        Present Value of Net Lost Income and Benefits                     $    750,353

                                           Past Damages at 8/31/19 $           663,892
                                Future Damages From 9/1/19-12/31/19 $           86,461
                                                              Total $          750,353

                                   November 1, 2016-December 31, 2020

        Present Value of Projected Income and Benefits (But-For)          $ 1,022,207        (Schedule 2)
        LESS: Present Value of Projected Income and Benefits (After)      $     11,180       (Schedule 3)

        Present Value of Net Lost Income and Benefits                     $ 1,011,027

                                           Past Damages at 8/31/19 $    663,892
                                Future Damages From 9/1/19-12/31/20 $   347,135
                                                              Total $ 1,011,027

                                   November 1, 2016-December 31, 2021

        Present Value of Projected Income and Benefits (But-For)          $ 1,281,306        (Schedule 2)

        LESS: Present Value of Projected Income and Benefits (After)      $     11,180       (Schedule 3)

        Present Value of Net Lost Income and Benefits                     $ 1,270,126

                                           Past Damages at 8/31/19 $    663,892
                                Future Damages From 9/1/19-12/31/21 $   606,234
                                                              Total $ 1,270,126

                                   November 1, 2016-February 24, 2022

        Present Value of Projected Income and Benefits (But-For)          $ 1,322,901        (Schedule 2)

        LESS: Present Value of Projected Income and Benefits (After)      $     11,180       (Schedule 3)

        Present Value of Net Lost Income and Benefits                     $ 1,311,721

                                           Past Damages at 8/31/19 $    663,892
                                 Future Damages From 9/1/19-2/24/22 $   647,829
                                                              Total $ 1,311,721
                                                      21
